Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 1 of 7 PageID #: 9839



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

  CYWEE GROUP LTD.,                        CASE NO. 2:17-cv-00140-WCB-RSP

                    Plaintiff,

  V.                                       JURY TRIAL DEMANDED

  SAMSUNG ELECTRONICS CO., LTD. AND
  SAMSUNG ELECTRONICS AMERICA, INC.,

                    Defendants.


         PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL
       RECONSIDERATION OF THE COURT’S CLAIM CONSTRUCTION ORDER

                                           Michael W. Shore
                                           Texas State Bar No. 18294915
                                           mshore@shorechan.com
                                           Alfonso Garcia Chan
                                           Texas State Bar No. 24012408
                                           achan@shorechan.com
                                           Christopher L. Evans
                                           Texas State Bar No. 24058901
                                           cevans@shorechan.com
                                           Ari B. Rafilson
                                           Texas State Bar No. 24060456
                                           arafilson@shorechan.com
                                           William D. Ellerman
                                           Texas State Bar No. 24007151
                                           wellerman@shorechan.com
                                           Paul T. Beeler
                                           Texas State Bar No. 24095432
                                           pbeeler@shorechan.com
                                           SHORE CHAN DEPUMPO LLP
                                           901 Main Street, Suite 3300
                                           Dallas, Texas 75202
                                           Tel: (214) 593-9110
                                           Fax: (214) 593-9111
                                           Attorneys for Plaintiff CyWee Group Ltd.
Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 2 of 7 PageID #: 9840



                                       I. INTRODUCTION

     Samsung’s motion misinterprets statements made by CyWee and its expert in inter partes

  review proceedings in an attempt to have this Court discard its well-reasoned interpretation of

  the term “3D pointing device.” Samsung improperly attempts to graft limitations onto the

  asserted claims arising from an example of a 3D pointing device disclosed in the prior art.

  Samsung’s latest attempt to urge the Court to reconsider its claim construction order should be

  denied.

                                  II. FACTUAL BACKGROUND

     On July 9, 2018 the Court correctly rejected Samsung’s proposal that this term be narrowly

  construed as “a device that detects the motion of the device in three dimensions and translates the

  detected motions to control the movement of a cursor or pointer on a display.” Dkt. 117 at 7

  (emphasis added). The Court further held that “Defendants’ proposed construction is

  unnecessary, and this term requires no special definition.” Id. at 8. In addressing Samsung’s first

  motion for reconsideration of its claim construction order, the Court’s affirmed its construction

  on August 14, 2018, specifically holding that a cursor or pointer is not required:

     The Court agrees with Judge Payne that the 3D pointing device recited in the claims is
     not required to control a “cursor or pointer on a display.” Even though a 3D pointing
     device may be associated with a cursor or pointer, and even though cursors are
     mentioned in some of the embodiments discussed in the specifications, nothing in the
     patents supports such a restrictive reading of the term “3D pointing device.” A device
     practicing the patents may indicate movement in a variety of ways, including displaying
     “some video effect on the display screen” to “exhibit a movement pattern on the display
     screen.” ’438 patent, col. 17, ll. 36-37; ’978 patent, ll. 61-62.

  Dkt. 153 at 2 (emphasis added).

     On June 18, 22018, Google filed two petitions for inter partes review regarding the patents-

  in-suit: IPR2018-01258 (challenging claims 1 and 3–5 of the ’438 patent) and IPR2018-01257




  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION OF THE COURT’S CLAIM
  CONSTRUCTION ORDER – PAGE 1
Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 3 of 7 PageID #: 9841



  (challenging claims 10 and 12 of the ’978 patent). 1 On September 14, 2018, CyWee filed its

  preliminary responses to those petitions, along with supporting declarations from its expert, Dr.

  Gary L. Blank. Dkt. Nos. 179-2, 179-3, 179-4, 179-5. Dr. Blank has further submitted a

  declaration supporting CyWee’s response to the instant motion (“Blank Decl.”).

                                          III. ARGUMENT

      Samsung alleges that statements by CyWee and Dr. Blank demonstrate that a 3D pointing

  device must “control the movement of a cursor or pointer on a display.” In making this

  argument, Samsung asserts that CyWee argued “the 3D pointing device must be able to control a

  pointer (or similar graphic) on a display.” (emphasis added). Samsung attempts to tie the phrase

  “or similar graphic” to a cursor, but the term “similar graphic” appears nowhere in the

  preliminary responses or Dr. Blank’s supporting declarations, and, as described below, CyWee

  has never argued that the only embodiment of a 3D pointing device is one that displays a pointer

  or cursor as implied by Samsung.

      Instead, in the Google IPRs, CyWee and its expert testified that the term need not be

  construed, and that, if needed for clarity, the term may properly be construed as “a device

  capable of sensing movement and orientation in three dimensions to point to or control actions

  on a display.” Dkt. 179-2 (P.O.’s Prelim. Resp. for IPR2018-01257) at 19-20; Dkt. 179-3 (P.O.

  Prelim. Resp. for IPR2018-1258) at 20-21; Dkt. 179-4 (Dr. Blank declaration re: IPR2018-

  01257) ¶¶ 61-63; Dkt. 179-5 (P.O.’s Prelim. Resp. for IPR2018-01258) at ¶¶ 67-69). CyWee’s

  alternative construction in the Google IPRs is not limited to a pointer or cursor, but instead states

  that the claimed device must be capable of pointing to or controlling actions on a display. This

  construction does not require any particular graphic element at all, much less a cursor or a


  1
   The proceedings have not been instituted. For convenience, the proceedings are referred to as the
  “Google IPRs.”
  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION OF THE COURT’S CLAIM
  CONSTRUCTION ORDER – PAGE 2
Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 4 of 7 PageID #: 9842



  pointer. Further, as Dr. Blank testifies, it is not his opinion that a graphical output must be

  displayed for the ’438 patent:

      Additionally, it is not my opinion that, in order to practice the ’438 patent, a graphical
      output must be displayed. Instead, it is my opinion that a 3D pointing device must be
      capable of pointing to or controlling actions on a display. Claim 1 of the ’438 patent for
      example does not require that anything be displayed. In contrast, the ’978 patent requires
      a “transformed output associated with a display device.”

  Blank Decl. ¶ 27.

      Samsung reads the underlined language below in a vacuum, without considering the

  surrounding language from CyWee’s preliminary responses—and Dr. Blank’s declarations—

  indicating that the term need not be construed, and that if it is construed for clarity, it means “a

  device capable of sensing movement and orientation in three dimensions to point to or control

  actions on a display.”

      Patent owner believes that the term “3D Pointing Device” may be afforded its plain and
      ordinary meaning and does not require construction. However, Petitioner’s positions
      suggest that clarification may be necessary. . . . In order to give the meaning to the term
      “pointing device” as used in the phrase, the device must be able to point to or control
      something on a display. Ex. 2001, ¶ 67. A PHOSITA would understand that “a pointing
      device” is used to “perform control actions and movements … for certain purposes
      including entertainment such as playing a video game, on the display device through the
      [] pointer on the screen. Id.; Ex. 1001, 1:48-51. . . . Giving plain and ordinary meaning to
      each term, this phrase should be construed to mean “a device capable of sensing
      movement and orientation in three dimensions to point to or control actions on a display.”
      Ex. 2001, ¶ 69.

      In its motion, Samsung latches onto the “pointer on the screen” language above. As Dr.

  Blank testifies, this example comes directly from the patents-in-suit. Blank Decl. ¶ 25 (citing

  ’438 patent 1:48-51; ’978 patent 1:52-55). Dr. Blank further testifies that he “in no way meant to

  state or imply that the claims at issue are limited to those that display a pointer or that a pointer is

  required.” Id. Indeed, the cited language above contains the phrase “for certain purposes

  including,” which is open-ended and allows for other possibilities. See Lucent Techs., Inc. v.

  Gateway, Inc., 525 F.3d 1200, 1214 (Fed. Cir. 2008) (categorizing “including” as open-ended
  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION OF THE COURT’S CLAIM
  CONSTRUCTION ORDER – PAGE 3
Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 5 of 7 PageID #: 9843



  like “comprising”).

     Samsung’s mission is clear: it attempts to construe this term narrowly. For example,

  Samsung stated, during the August 10, 2018 hearing regarding its prior objections to the Court’s

  constructions, that its construction, which is limited to a device displaying a pointer or cursor,

  would exclude an example of controlling a car in a 3D environment on a display screen:

     Even like the car example that they have, you’re not pointing at anything, you’re just
     trying to steer a car in that example; whereas under our construction, you should be
     pointing at something on the phone.

  Tr. 57:7-10. But, as the Court held, “[a] device practicing the patents may indicate movement in

  a variety of ways, including displaying ‘some video effect on the display screen’ to ‘exhibit a

  movement pattern on the display screen.’” Dkt. 153 at 2 (citing ’438 patent, col. 17, ll. 36-37;

  ’978 patent, ll. 61-62). Samsung’s overly narrow construction is unwarranted and is inconsistent

  with these teachings and the embodiment of Figure 6 in which the screen is integrated with the

  3D pointing device itself.

     Further, although Samsung did not cite additional portions of the preliminary responses or

  Dr. Blank’s prior declarations, both CyWee and Dr. Blank testified that the Bachmann prior art

  reference does not disclose a 3D pointing device:

     Bachmann also does not disclose a 3D pointing device. The invention in Bachmann is
     directed towards tracking the motion of an articulated rigid body. Bachmann can detect
     orientation in three-dimensional space, but the signals measured by the sensors in
     Bachmann are not mapped onto a display screen for the purposes of pointing or
     controlling anything on the display screen. Notably, Petitioner does not assert that the
     Bachmann device is a 3D pointing device, thereby acknowledging that it is not a 3D
     pointing device.

  Dkt 179-2 at 24; Dkt. 179-3 at 26; Dkt. 179-4 ¶ 87, Dkt. 179-5 ¶ 89. As Dr. Blank testifies, this

  statement does not mean that the claims of the ’438 patent require a display as Figures 1 and 2

  show that the 3D pointing device may work with a separate display screen. Blank Decl. ¶ 28.

  The device does not stop being a 3D pointing device in the absence of such a screen; that would
  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION OF THE COURT’S CLAIM
  CONSTRUCTION ORDER – PAGE 4
Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 6 of 7 PageID #: 9844



  be nonsensical. Id. Rather, according to Dr. Blank, the device must have the capability of

  pointing to or controlling something on a display screen to be considered a 3D pointing device.

  Id.

        Finally, Samsung’s arguments regarding the different claim construction standards between

  district court and the PTAB are of no import because, as described above, CyWee has not taken

  the position in the Google IPRs that a cursor or pointer is required by the claims. Simply put,

  CyWee’s assertion that a 3D pointing device should be “capable of sensing movement and

  orientation in three dimensions to point to or control actions on a display” does not require any

  particular graphical output.

                                          IV. CONCLUSION

        Samsung’s latest attempt to overcome the Court’s well-reasoned constructions should be

  denied for the reasons stated herein.




  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION OF THE COURT’S CLAIM
  CONSTRUCTION ORDER – PAGE 5
Case 2:17-cv-00140-WCB-RSP Document 205 Filed 10/15/18 Page 7 of 7 PageID #: 9845



     Date: October 15, 2018                           Respectfully submitted,

                                                      /s/ Ari Rafilson
                                                      Michael W. Shore
                                                      Texas State Bar No. 18294915
                                                      mshore@shorechan.com
                                                      Alfonso Garcia Chan
                                                      Texas State Bar No. 24012408
                                                      achan@shorechan.com
                                                      Christopher L. Evans
                                                      Texas State Bar No. 24058901
                                                      cevans@shorechan.com
                                                      Ari B. Rafilson
                                                      Texas State Bar No. 24060456
                                                      arafilson@shorechan.com
                                                      William D. Ellerman
                                                      Texas State Bar No. 24007151
                                                      wellerman@shorechan.com
                                                      Paul T. Beeler
                                                      Texas State Bar No. 24095432
                                                      pbeeler@shorechan.com

                                                      SHORE CHAN DEPUMPO LLP
                                                      901 Main Street, Suite 3300
                                                      Dallas, Texas 75202
                                                      Tel: (214) 593-9110
                                                      Fax: (214) 593-9111

                                                      Attorneys for Plaintiff
                                                      CyWee Group Ltd.


                                  CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who are deemed to have consented to

  electronic service are being served with a copy of this document via the Court’s CM/ECF system

  per L.R. CV-5(a)(3) on October 15, 2018.

                                                              /s/ Ari Rafilson
                                                              Ari Rafilson




  PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR PARTIAL RECONSIDERATION OF THE COURT’S CLAIM
  CONSTRUCTION ORDER
